Case 1:19-cv-25100-DLG Document 241 Entered on FLSD Docket 08/11/2021 Page 1 of 13



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION
                              Case No. 19-CV-25100-DLG

   ALAN WIEGAND and KIMBERLY SCHULTZ-
   WIEGAND, Individually and as Personal
   Representatives of the Estate of Chloe
   Wiegand, deceased minor,

   Plaintiffs,

   v.

   ROYAL CARIBBEAN CRUISES LTD.,

   Defendant.
   _____________________________________/
                                        ORDER


             THIS CAUSE comes before the Court upon Plaintiffs’ Motions

   for Sanctions [D.E. 191, 201].

             THE COURT has reviewed the Motions, pertinent portions of the

   record, and is otherwise fully advised in the premises.

        I.     BACKGROUND

        On    or   about    July   7,   2019,   an   eighteen-month-old   girl

   (“Decedent”), fell from the arms of her grandfather (“Mr. Anello”),

   and through an open window on a vessel owned by Royal Caribbean

   Cruises Ltd. (“Defendant”) [D.E. 1]. The Decedent fell 150 feet to

   the pier below, resulting in her death [D.E. 1]. On December 11,

   2019, the mother and father of the Decedent (“Plaintiffs”), filed

   the instant action against the Defendant, alleging negligence

   [D.E. 1]. On July 13, 2021, the Court issued an Order granting


                                           1
Case 1:19-cv-25100-DLG Document 241 Entered on FLSD Docket 08/11/2021 Page 2 of 13



   summary judgment as to all counts of Plaintiffs’ Complaint [D.E.

   233]. However, prior to the entry of that Order, the Plaintiffs

   filed two Motions for Sanctions, which are the subject of this

   Order [D.E. 191, 201].

         Plaintiffs’ first Motion for Sanctions involves the CCTV

   footage    showing   the   location       where   the   incident     occurred.

   Plaintiffs argue that they requested 12 hours of CCTV footage

   leading up to the time of the incident. Despite this request,

   Plaintiffs argue Defendant preserved only 30 minutes of CCTV

   footage leading up to the incident, and knowingly and intentionally

   destroyed the remainder of the footage. In their second Motion for

   Sanctions, Plaintiffs argue Defendant failed to produce certain

   documents indicating that Defendant utilized ASTM standards to

   inspect the waterslides aboard some of their vessels. Plaintiffs

   argue Defendants should be subject to sanctions based on the

   spoiliation of evidence and withholding discovery materials.



      II.    LEGAL STANDARD

             a. Spoiliation of Evidence

         “[S]poliation is defined as the ‘destruction’ of evidence or

   the   ‘significant   and   meaningful      alteration   of   a    document   or

   instrument.’” Green Leaf Nursery v. E.I. DuPont De Nemours & Co.,

   341 F.3d 1292, 1308 (11th Cir. 2003) (citing Aldrich v. Roche

   Biomedical       Labs.,      Inc.,        737      So.2d         1124,   1125

                                         2
Case 1:19-cv-25100-DLG Document 241 Entered on FLSD Docket 08/11/2021 Page 3 of 13



   (Fla.Dist.Ct.App.1999).        “A     district       court        possesses     broad

   discretion    in   deciding    whether      to   impose      sanctions        for   the

   spoliation of evidence.” Romero v. Regions Fin. Corp./Regions

   Bank, No. 18-22126-CV, 2019 WL 2866498, at *3 (S.D. Fla. July 3,

   2019)(citing Flury v. Daimler Chrysler Corp., 427 F.3d 939, 944

   (11th Cir. 2005)), appeal dismissed sub nom. Romero v. Regions

   Fin. Corp. / Regions Bank, No. 19-13396-GG, 2020 WL 5241231 (11th

   Cir. Mar. 3, 2020). Further, a “district court’s power to sanction

   a party for spoliation of evidence derives from two sources: (1)

   the Federal Rules of Civil Procedure and (2) the court’s inherent

   power to control the judicial process and litigation.” Sosa v.

   Carnival Corp., No. 18-20957-CIV, 2018 WL 6335178, at *8 (S.D.

   Fla. Dec. 4, 2018) (comparing the court’s power to impose sanctions

   for spoiliation pursuant to See Fed. R. Civ. P. 37(e) with its

   inherent power as set forth in Flury v. Daimler Chrysler Corp.,

   427 F.3d 939, 944 (11th Cir. 2005)).

         Flury Multi-Factor Test

         The    Eleventh   Circuit,       in    Flury     v.     Daimler         Chrysler

   Corporation,    identified     four   factors     relevant         to   the    Court’s

   inquiry on a motion for spoiliation sanctions: “(1) whether the

   party   seeking    sanctions    was    prejudiced      as     a    result      of   the

   destruction of evidence and whether any prejudice could be cured,

   (2) the practical importance of the evidence, (3) whether the

   spoliating party acted in bad faith, and (4) the potential for

                                          3
Case 1:19-cv-25100-DLG Document 241 Entered on FLSD Docket 08/11/2021 Page 4 of 13



   abuse if sanctions are not imposed.” Tesoriero v. Carnival Corp.,

   965 F.3d 1170, 1184 (11th Cir. 2020), cert. denied, 209 L. Ed. 2d

   549 (Apr. 19, 2021) (citing ML Healthcare Servs., LLC v. Publix

   Super Mkts., Inc., 881 F.3d 1293, 1307 (11th Cir. 2018); Flury v.

   Daimler Chrysler Corp., 427 F.3d 939, 943 (11th Cir. 2005)).

         Federal Rule of Civil Procedure 37(e)

         In December 2015, Federal Rule of Civil Procedure 37 was

   amended to include a subsection addressing electronically stored

   information. It reads,

         If electronically stored information that should have

         been     preserved    in     the   anticipation           or    conduct    of

         litigation    is     lost    because     a   party    failed       to     take

         reasonable    steps     to    preserve       it,    and    it    cannot     be

         restored or replaced through additional discovery, the

         court:

                (1) upon finding prejudice to another party from

         loss of the information, may order measures no greater

         than necessary to cure the prejudice; or

                (2) only upon finding that the party acted with the

         intent to deprive another party of the information's use

         in the litigation may:

                (A)   presume        that   the       lost    information          was

                unfavorable to the party;



                                             4
Case 1:19-cv-25100-DLG Document 241 Entered on FLSD Docket 08/11/2021 Page 5 of 13



                (B) instruct the jury that it may or must presume

                the information was unfavorable to the party; or

                (C) dismiss the action or enter a default judgment.

          Fed. R. Civ. P. 37(e).

          Plaintiffs, in their Motion, cite both Flury and Rule 37(e).

   District     courts   within    the    Eleventh       Circuit   differ    in    their

   interpretation of Rule 37(e), and whether it precludes a district

   court from imposing sanctions based on the Flury factors. Compare

   Romero, 2019 WL 2866498, at *4 (holding, Rule 37 provides the

   “exclusive     avenue   to     sanction       a   party   based   on     spoliation

   allegations related to ESI”) to Butzer as Next of Friend C.W. v.

   Corecivic, Inc, No. 5:17-CV-360-OC-30PRL, 2018 WL 7144285, at *2

   (M.D. Fla. Sept. 12, 2018)(analyzing a motion for sanctions under

   both   the   “multi-factor      test    relied     upon   in    Flury    [and]    the

   standards of Rule 37(e)”); ROW Equip., Inc. v. Terex USA, LLC, No.

   5:16-CV-60, 2019 WL 6698142, at *8 (S.D. Ga. Dec. 6, 2019) (same).

          The Eleventh Circuit, in ML Healthcare Servs., LLC v. Publix

   Super Mkts., Inc., recognized the issue of whether the Flury test

   still applies in light of Fed. R. Civ. P. 37(e), but declined to

   make   a   determination.      881    F.3d    1293,    1307   (11th    Cir.    2018).

   Instead, the court analyzed the facts of the case under both

   analyses. Id. Accordingly, this Court will do the same.




                                             5
Case 1:19-cv-25100-DLG Document 241 Entered on FLSD Docket 08/11/2021 Page 6 of 13



            III. DISCUSSION

            a. CCTV Footage

            Sanctions Pursuant to Rule 37(e)

            Plaintiffs argue that sanctions should be imposed against

   Defendant based on the destruction of CCTV footage covering the

   scene of the incident for twelve hours prior to the time of the

   incident. Plaintiffs attach, as an exhibit to their Motion, a copy

   of   a    letter   dated   July   9,   2019      from    Plaintiffs’   counsel   to

   Defendant requesting “any and all video depicting the area of the

   incident for 12 hours prior to the incident” [D.E. 191-4]. Despite

   having received this letter two days after the subject incident,

   Defendant     preserved    only   30   minutes      of    footage   prior   to   the

   incident, reasoning, the earlier footage was not relevant to the

   facts of the case [D.E. 191-5].

            Defendant,   in   opposition       to    Plaintiffs’    Motion,    argues

   Plaintiffs have failed to establish that they were prejudiced by

   the Defendant’s failure to preserve the footage, as required by

   Fed. R. Civ. P. 37(e)(1). Further, Defendant argues Plaintiffs

   have failed to show that Defendant acted with the intent to deprive

   Plaintiffs of the use of the information in the litigation, as

   required by Fed. R. Civ. P. 37(e)(2).

            The Court agrees Plaintiffs have failed to show prejudice.

   Plaintiffs’ claims, as alleged in their Complaint, are based on

   the Defendant’s negligent failure to limit the width of the window

                                           6
Case 1:19-cv-25100-DLG Document 241 Entered on FLSD Docket 08/11/2021 Page 7 of 13



   openings with screens, bars, or other devices; failure to provide

   signage, window markings, or other visual cues to indicate when a

   window was open; failure to design the windows in a manner that

   would clearly indicate when a window was open; and failure to

   comply   with    industry     standards       for    window    design       and   the

   installation of safety devices. Even if these allegations were

   proven to be true, and to constitute negligence, Defendant would

   be held liable, regardless of who opened the subject window. In

   other words, the fact that Plaintiffs do not have access to the

   footage showing when the subject window was opened, and who opened

   it, has no bearing on whether Plaintiffs can establish their prima

   facie case. Accordingly, Plaintiffs are not entitled to sanctions

   pursuant to Fed. R. Civ. P. 37(e)(1).

         The Court does not find, however, that Plaintiffs failed to

   show Defendant acted with the intent to deprive Plaintiffs of the

   information. The Defendants were clearly notified in writing of

   the Plaintiff’s intent to request and use the video footage in the

   course of litigation shortly after the subject incident occurred.

   Despite the Plaintiffs’ request that the video be preserved,

   Defendants decided not to preserve it. This conduct indicates the

   Defendant’s intent to deprive Plaintiff of the requested footage.

   Notwithstanding      this    finding,       the    Court   finds     the    remedies

   provided under Rule 37(e)(2) are too severe based on the limited

   information     to   be   gleaned   from     the    footage,   and    the    minimal

                                           7
Case 1:19-cv-25100-DLG Document 241 Entered on FLSD Docket 08/11/2021 Page 8 of 13



   prejudice to the Plaintiffs. As stated in the Advisory Committee

   Note regarding Rule 37(e)(2),

          Courts should exercise caution, however, in using the

          measures    specified   in    (e)(2).   Finding    an    intent    to

          deprive another party of the lost information's use in

          the litigation does not require a court to adopt any of

          the measures listed in subdivision (e)(2). The remedy

          should fit the wrong, and the severe measures authorized

          by   this   subdivision      should   not   be    used   when     the

          information lost was relatively unimportant...

   Fed.   R.   Civ.   P.   37(e)(2)    advisory   committee's       note    to    2015

   amendment.

          Accordingly, the Court finds Plaintiffs are not entitled to

   the severe sanctions available under Fed. R. Civ. P. 37(e)(2). The

   Court now turns its inquiry to the availability of sanctions based

   on the factors outlined by the Eleventh Circuit in Flury.

          Flury Multi-Factor Test

          The Court finds that the third and fourth factors set forth

   in Flury weigh heavily in favor of imposing sanctions. First, it

   is evident Defendant acted in bad faith. Plaintiffs sent Defendant

   a letter on July 9, 2012, just two days after the subject incident,

   advising that they intended to litigate this matter and directing

   Defendant to preserve 12 hours of CCTV footage. Moreover, the

   severity of the incident, which resulted in the untimely death of

                                           8
Case 1:19-cv-25100-DLG Document 241 Entered on FLSD Docket 08/11/2021 Page 9 of 13



   a child, should have put Defendant on notice of the need to

   preserve the footage. Despite this notice, Defendant failed to

   take    measures      to   preserve    the   footage.     Instead,      Defendant

   unilaterally disregarded the Plaintiffs’ request and determined

   that only thirty minutes of footage was relevant and destroyed or

   failed to preserve the remaining footage. Notably, the Court is

   concerned     about    Defendant’s     actions    in     failing   to    preserve

   evidence which was clearly subject to production. Such blatant

   disregard for the Rules of Civil Procedure cannot be tolerated. If

   Defendant desired to destroy video footage beyond 30 minutes, it

   should have sought court approval.

          As explained above, the Court finds Plaintiffs’ argument that

   they were severely prejudiced by not being able to view the footage

   to determine who opened the subject window unconvincing, and the

   damage to their ability to present a prima facie case minimal at

   best. Nonetheless, by permitting a defendant to disregard the

   request of opposing counsel in derogation of the Federal Rules of

   Civil Procedure without penalty based on the happenstance fact

   that the evidence turned out to be less probative would increase

   the    risk   for   future    abuse.   Denying     Plaintiff’s     request    for

   sanctions     under    the   circumstances       would    create   a    dangerous

   precedent, allowing parties to destroy evidence based on their

   unilateral determination of its relevance prior to the issuance of

   a ruling on the discoverability or admissibility of the materials

                                           9
Case 1:19-cv-25100-DLG Document 241 Entered on FLSD Docket 08/11/2021 Page 10 of 13



   by the Court. Furthermore, by destroying or failing to preserve

   the evidence in advance of the Court’s ruling, the party deprives

   the Court of the information necessary to make such a decision

   entirely. Accordingly, the Court finds Plaintiffs are entitled to

   sanctions based on the weight of the factors set forth by the

   Eleventh Circuit in Flury.

               b. Discovery Violation – Withholding Documents

          Plaintiff       argues      sanctions         should     be     imposed    against

   Defendant based on their failure to produce a document Plaintiffs

   deem relevant to their interrogatories and requests for production

   of documents, as well as Defendant’s corporate representative’s

   failure      to    mention   the    document         when    deposed.     In    discovery,

   Plaintiffs requested that Defendant “describe with specificity

   each    and    every    policy     and/or          procedure    of    Defendant...which

   relate[s] in any way to...the application of ASTM standards on the

   ship” [D.E. 201-1]. Similarly, in their requests for production of

   documents, Plaintiffs requested “and any all of Defendant’s rules,

   regulations, policies, and/or procedures...which pertain in any

   way    to    the   application      of    the      ASTM    standards      on   Defendant’s

   vessels...”        [D.E.   201-2].       Finally,      while    deposing       Defendant’s

   corporate         representative,        Plaintiffs         asked    if   Defendant   was

   familiar with the ASTM [D.E. 188-16 at 90]. Defendant’s corporate

   representative responded by stating, Defendant is aware of the

   ASTM        because    litigants         in        other     lawsuits      have    tried,

                                                 10
Case 1:19-cv-25100-DLG Document 241 Entered on FLSD Docket 08/11/2021 Page 11 of 13



   unsuccessfully, to assert that the ASTM is applicable to cruise

   ships [D.E. 188-16 at 90]. She also stated that the only instance

   in which Defendant utilizes ASTM standards is with regard to pool

   vacuum suction [D.E. 188-16 at 91].

          Through discovery in another case Plaintiffs’ counsel is

   litigating against Defendant, Plaintiffs’ counsel became aware

   that   Defendant    utilizes    the   ASTM      standards   to   inspect   the

   waterslides aboard its other vessels. However, Defendant failed to

   disclose this information through discovery in the instant case.

          Defendant, in Response, states that the subject waterslide

   inspection    policy    was    authored    by    a   third-party   waterslide

   company, White Water. The White Water policy references the ASTM

   standards, but specifies that the policy should be utilized as a

   guideline, and are not mandatory or exhaustive. Further, the White

   Water policy was produced alongside Defendant RCL’s policy, which

   makes no mention of the ASTM. Defendant further states that they

   conferred with Plaintiffs’ counsel and explained that their motion

   for sanctions was based on a misunderstanding because the policy

   was not written or adopted by the Defendant. Defendant’s counsel

   also conferred with the attorney representing Defendant in the

   other case and amended discovery responses were sent to Plaintiffs’

   counsel clarifying the issue. Nonetheless, Plaintiffs’ counsel

   proceeded to file the instant Motion, representing to the Court

   that the White Water policy was in fact Defendant’s policy, and

                                         11
Case 1:19-cv-25100-DLG Document 241 Entered on FLSD Docket 08/11/2021 Page 12 of 13



   that    it    served    as    evidence    that       the    ASTM    was   applicable      to

   Defendant’s ships.

          Plaintiffs’ counsel further misrepresents the Defendant’s

   statements to the Court by arguing that Defendant “would have been

   unable    to    take    the    position”       that    the    portions     of    the     ASTM

   governing window openings was inapplicable on cruise ships if they

   had    disclosed       the    waterslide       policy        in    discovery.      This   is

   misleading in three ways – first, Plaintiffs’ counsel knowingly

   misrepresents      the       White   Water         policy    as    Defendant’s      policy.

   Second, the White Water policy only references the ASTM standards

   applicable to water slides and not the ASTM window standards.

   Third, the fact that the ASTM window standards do not govern cruise

   ship windows was the position asserted by Plaintiffs’ expert, and

   not the Defendant as Plaintiffs allege.

          The     Court    is    deeply     troubled       by     Plaintiffs’      counsel’s

   apparent continued disregard for the tenets of professionalism and

   ethical conduct set forth by the Florida Bar Oath of Admission and

   Creed    of     Professionalism,         as    their        arguments     appear    to    be

   misrepresentations of the record evidence. Appropriate sanctions

   and/or remedial directives will be issued upon conclusion of the

   case through appeal. Subsequent to appeal, the parties should brief

   the issue of what sanctions shall be imposed.

          Accordingly, it is



                                                 12
Case 1:19-cv-25100-DLG Document 241 Entered on FLSD Docket 08/11/2021 Page 13 of 13



         ORDERED AND ADJUDGED that Plaintiffs’ Motion for Sanctions

   [D.E. 201] is hereby DENIED. It is further

          ORDERED AND ADJUDGED that Plaintiffs’ Motion for Sanctions

   [D.E. 191] is hereby GRANTED in part. Subsequent to appeal, as

   appropriate, the parties shall brief the issue of what sanctions

   should be imposed.

         DONE AND ORDERED in chambers this 11th day of August, 2021.



                                             s/Donald L. Graham _
                                             DONALD L. GRAHAM
                                             UNITED STATES DISTRICT JUDGE


   cc:   All Counsel of Record




                                        13
